Certain information has been redacted from this exhibit because it is both (i)
not material and (ii) would be competitively harmful if publicly disclosed.


Exhibit 10.1


REDACTED VERSION




FIRST AMENDMENT TO
DISTRIBUTOR MOTOR FUEL AGREEMENT


THIS FIRST AMENDMENT TO DISTRIBUTOR MOTOR FUEL AGREEMENT is dated as of March
29, 2019 (this “Amendment”) and amends that certain the Distributor Motor Fuel
Agreement dated as of January 23, 2018 (the “Agreement”), by and between Sunoco,
LLC ("Company"), and 7-Eleven, Inc. and SEI Fuel Services, Inc. (collectively,
"Distributor").
Background:
A.    The Parties wish to enter into this Amendment to amend and modify the
Agreement, as more particularly provided herein.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree to amend the Agreement as follows:
1.    Waiver of Make-Up Payment. The Parties have agreed that any Make-Up
Payment otherwise due from Distributor to Company for the first Contract Year
shall be waived. The difference between the Expected Annual Supply Margin for
the first Contract Year and the actual Annual Supply Margin attained for the
first Contract Year shall be added (as, and not in addition to, the Shortfall
amount) to the Expected Annual Supply Margin for the second Contract Year as of
April 1, 2019. The Parties agree to work together to find the means to ramp up
growth volume in the second Contract Year to a level sufficient to avoid having
Make-Up Payments in the future.
2.    Bulk Sales of Fuel. The Parties agree that to help Distributor satisfy its
Expected Annual Supply Margin obligations pursuant to this Agreement,
Distributor may elect to purchase motor fuel in bulk from Company at Company’s
cost plus [***] (the “Bulk Volume”). Bulk Volume purchased during this period
shall be applied to Distributor’s Expected Annual Supply Margin obligations for
the Contract Year in which the purchases occur. Volumes, locations, and timing
requested of Bulk Volume purchases by Distributor will be evaluated by Company
and approved in Company’s commercially reasonable discretion. Upon the agreement
by Company and Distributor with respect to timing, location and volumes of Bulk
Volume purchases, Distributor commits to purchasing the Bulk Volume that has
been nominated. Company’s general terms and conditions applicable to bulk fuel
sales will apply for all purchases of Bulk Volume hereunder unless the Parties
agree otherwise in writing.
3.    Expected Annual Supply Margins. Section 1.6(b) of the Agreement is hereby
amended to provide that (a) for the second Contract Year, the Expected Annual
Supply Margin shall [***], (b) for the third Contract Year and for each Contract
Year thereafter, the Expected Annual Supply Margin shall be [***].    
4.    Additional Locations. Section 1.9(b) of the Agreement is hereby amended to
add the followings sentences at the end of such section:
“Notwithstanding the foregoing, Distributor may add an unlimited number of
additional Locations (the “Additional Locations”) with the consent of Company,
which consent shall not be unreasonably withheld, conditioned or delayed and may
only be withheld if (A) such Additional Location will create a potential
conflict with any other existing Company supplied retail gasoline station, or
(B) Company is unable to supply such proposed Additional Location on a
commercially reasonable basis. All Additional Locations will have a Supply
Margin of [***] per gallon. The addition of any Additional Locations will not
increase the Expected Annual Supply Margin of [***] attributable to the Base
Locations (as such amount is adjusted in accordance with this Agreement).”
5.    Transportation Services Agreement. The Parties agree that, by July 1,
2019, the Transportation Agreement dated as of January 23, 2018, between
Distributor and Sunoco Retail LLC, an affiliate of Company, shall be amended to
[***].
6.    No Other Changes.
Except as expressly provided herein, the Agreement is not amended, modified or
otherwise affected by this Amendment, and the Agreement and the rights and
obligations of the parties thereunder, as amended hereby, are hereby ratified
and confirmed in all respects.





--------------------------------------------------------------------------------







7.    Governing Law.
This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of Texas, excluding conflict of law rules and
principles.
8.    Counterparts.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original and all of which shall collectively constitute one
and the same instrument. Execution and delivery of this Amendment by delivery of
a facsimile or electronic copy bearing the facsimile signature of a party shall
constitute a valid and binding execution and delivery of this Amendment by such
party. Such facsimile copies shall constitute enforceable original documents.
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.


DISTRIBUTOR:     


7-ELEVEN, INC.                     SEI FUEL SERVICES, INC.


            


By:    /s/Marc Clough_____________            By:    /s/Marc Clough___________


Title:    Vice
President______________            Title:    President________________






COMPANY:         


SUNOCO, LLC




        
By:    /s/ Karl Fails_______________
President







